Citation Nr: 1827585	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-31 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a pelvis disability, to include as secondary to service-connected lumbosacral strain.  

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1997 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO, inter alia, denied the Veteran's application to reopen her previously denied claim for what was classified by the RO as entitlement to service connection for spinal entire back disability (previously claimed as chronic pelvic, tailbone, back and tibia pain).  The Veteran timely filed a notice of disagreement (NOD) in May 2013 and a substantive appeal, via a VA Form 9 Appeal to the Board of Veterans' Affairs, in September 2013.

In a November 2015 Board decision, the Board, inter alia, expanded the claim for entitlement to service connection for a spinal entire back disability to include the claims as set forth on the title page, found that new and material evidence had been received to reopen a claim for service connection for a pelvis disability and a cervical spine disability, and remanded the claims for entitlement to service connection for a pelvis disability and cervical spine disability to the RO for further development.  

Additionally, in the November 2015 Board decision, the Board noted that in July 2015, the Veteran filed a NOD to the RO's June 2014 rating decision granting entitlement to service connection for lumbosacral strain.  In November 2015, the RO issued a statement of the case (SOC) and denied entitlement to an increased initial disability rating for the service-connected lumbosacral strain.  The Board noted that at the time of that decision, a substantive appeal had not been received, and accordingly, that issue was not before the Board.  Subsequently, in May 2016, the Veteran filed a substantive appeal, via a VA Form 9, in response to the SOC dated November 2015.  As the VA Form 9 appears to have been filed more than 60 days after the SOC and more than a year after notification of the rating decision (the Veteran was notified of the June 2014 rating decision on June 17, 2014), the issue is not before the Board.  However, the Veteran, through her attorney, appears to be requesting adjudication of the issue of whether a substantive appeal has been timely filed, as raised in March 2018 correspondence; thus, the issue of whether a timely substantive appeal has been as to the Veteran's claim for an increased disability rating for service-connected lumbosacral strain has been raised by the record, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include, if applicable, informing the Veteran and her attorney that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2017) (continuing to provide for Board referral of unadjudicated claims).

The claims for entitlement to service connection for a pelvis disability, to include as secondary to service-connected lumbosacral strain and entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain are being remanded to the AOJ.  


REMAND

The Board finds that further action on the remaining claims on appeal is warranted. 

In May 2016, a VA examination was conducted pursuant to the November 2015 Board remand.  The examiner, a nurse practitioner, found that the Veteran did not have a current pelvis and cervical spine disability.  She opined that the claimed conditions, pelvis and cervical spine disability, are less likely as not (less than 50/50 probability) caused by or a result of lumbar spine strain.  As rationale, she reported that the Veteran reported "pain" as the basis for her claims and pain is not a diagnosis which may be used for the purpose of compensation.  She concluded that there was no medical evidence to support contention of lumbar spine strain being a causative factor for a hip condition and a cervical spine condition, for which she found there were no diagnoses other than report of pain.  Additionally, she opined that the claimed conditions are less likely as not (less than 50/50 probability) aggravated by lumbar spine strain.  As rationale, she reported that there is no medical evidence to support the contention that lumbar spine strain is an aggravating factor for a pelvis and cervical spine condition, for which she found there is no diagnosis other than report of "pain."

However, in providing the above opinions, the VA examiner provided limited rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).  Notably, in the VA examiner's rationale, she simply stated that there is no medical evidence to support the contention that lumbar spine strain is an aggravating factor for a pelvis and cervical spine condition.  There was no reasoning provided for her conclusory statements and it was unclear what lay or medical evidence, or even medical principles, were relied upon.   See 38 C.F.R. § 4.2 (2017) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes).  Accordingly, the Board finds that an additional medical opinion by an appropriate physician is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, recently the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision in  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018).  In that decision, the Federal Circuit found that the term "disability" as used in 38 U.S.C. § 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability" and held that "pain alone can serve as a functional impairment and therefore qualify as a disability."  Consequently, a medical opinion by an appropriate physician is warranted to determine whether the Veteran's pelvic and cervical spine pain causes functional impairment and whether it is related to an in-service disease or injury or had its onset in service or is caused or aggravated by service connected by service connected lumbosacral strain.

Accordingly, the case is REMANDED for the following action:

1. Request an opinion from an appropriate physician.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the physician prior to completion of the opinion, and the opinion must reflect that the claims folder was reviewed.  Only if the physician indicates that an examination is necessary should one be scheduled.  

The physician should, then, indicate whether the Veteran experiences functional impairment due to pelvic and cervical spine pain.  Then, the physician should indicate whether any impairment, whether or not attributed to a specific diagnosis, is related to an in-service disease or injury or had its onset in service.

The physician should indicate whether it is at least as likely as not (at least a 50 percent probability) that any pelvic impairment and/or cervical spine impairment, whether or not attributed to a specific diagnosis, were either (a) caused or (b) aggravated by service-connected lumbosacral strain.  

If aggravated, the physician should specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

A complete rationale should accompany any opinion provided.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for entitlement to service connection for a pelvic disability, to include as secondary to service-connected lumbosacral strain and entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbosacral strain.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




